LISA R. J. PORTER
JP Law PC
5200 SW Meadows Rd., Suite 150
Lake Oswego, OR 97035
(503) 245-6309
OSB NO. 025035
Attorney for Plaintiff


                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF OREGON


Christine Louise Luczkow,
                 Plaintiff,                                    Civil Action No. 3:18-cv-00480-MC
vs.

                                                                ORDER GRANTING AWARD
COMMISSIONER of Social Security,                                OF EAJA FEES, EXPENSES
           Defendant                            /               COSTS

                                               ORDER

        Based upon the Plaintiff’s Petition, the Equal Access to Justice Act (EAJA), 28 U.S.C. §

2412(d)(1)(A) the assignment of EAJA fees to Plaintiff’s attorney by Plaintiff, as discussed in

Astrue v Ratliff, 130 S. Ct. 2521U.S. (2010), and 28 U.S.C. § 1920 it is hereby ordered that

EAJA attorney’s fees of $6,657.17 and expenses $8.78 and costs of $13.60, if not subject to any

offset allowed under the U.S. Department of the Treasury’s Offset Program as discussed in

Ratliff shall be paid to the Plaintiff, and mailed to the attorney’s office.

                   29th
        Done this ______day      August
                            of ________________, 2019

                                         s/Michael J. McShane
                                        __________________________________________
                                                            Judge

Presented by:

s/Lisa R.J. Porter_____________-
Lisa R.J. Porter, OSB 025035
Attorney for Plaintiff
5200 SW Meadows Rd., Suite 150
Lake Oswego, OR 97035
